Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ron Burchett on 1/13/2020.

The application has been amended as follows: 




Cancel claims 1-15. 


16. (New)   A method of treating obesity in an animal in need thereof comprising orally administering to the animal in need thereof a nutrient blend comprising walnut, maitake mushroom extract, epigallocatechin gallate, turmeric root powder, lycopene, taurine, eicosapentaenoic acid, and docosahexaenoic acid; wherein the nutrient blend comprises:
60.61 wt. % to 83.33 wt. % of the walnut, 
0.0017 wt. % to 0.076 wt. % of the maitake mushroom extract, 
0.167 wt. % to 1.52 wt. % of the epigallocatechin gallate, 
16.67 wt. % to 24.24 wt. %  of the turmeric root powder, 
0.0167 wt. % to 0.033 wt. % of the lycopene, 
0.833 wt. % to 1.52wt. % of the taurine,  
0.833 wt. % to 6.06 wt. % of the eicosapentaenoic acid, and 
0.833 wt. % to 6.06 wt. % of the docosahexaenoic acid.
17. (New) The method of claim 16, wherein the nutrient blend is a supplement.
18. (New) The method of claim 16, further comprising adding the nutrient blend to a food. 
19. (New) The method of claim 18, wherein the food is a complete and nutritionally balanced pet food.
20. (New) The method of claim 18, wherein the food comprises:
5 wt. % to 20 wt. % of the walnut, 
0.0001 wt. % to 0.025 wt. % of the maitake mushroom extract, 
0.01 wt. % to 0.5 wt. % of the epigallocatechin gallate, 
1 wt. % to 8 wt. %  of the turmeric root powder, 
0.001 wt. % to 0.01 wt. % of the lycopene, 
0.05 wt. % to 0.5 wt. % of the taurine,  
0.05 wt. % to 2 wt. % of the eicosapentaenoic acid, and 
0.05 wt. % to 2 wt. % of the docosahexaenoic acid.
21. (New) The method of claim 16, wherein the animal is a companion animal.
22. (New) The method of claim 16, wherein the animal is a dog.
23. (New) The method of claim 16, further comprising administering the nutrient blend in conjunction with a ketogenic diet.
24. (New) The method of claim 23, wherein the ketogenic diet includes administering a composition having 1% to 60% medium chain triglycerides. 
25. (New) The method of claim 23, wherein the ketogenic diet includes administering ketone bodies to the animal. 
26. (New) The method of claim 23, wherein the ketogenic diet includes administering a diet having a fat content of at least 40% by weight.
27. (New) The method of claim 23, wherein the ketogenic diet includes administering a diet having a carbohydrate content of no more than 10% by weight.
28. (New) The method of claim 16, wherein the administration is on a regular basis.


The following is an examiner’s statement of reasons for allowance:   the closest prior art is CN102113667A which teaches prevention of obesity but not treatment of an animal that already has obesity and does not teach the other specifically claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655